



Administrative Procedures for the
Executive Management Annual Incentive Compensation Plan
under the United States Steel Corporation 2016 Omnibus Incentive Compensation
Plan
As approved by the Compensation & Organization Committee on February 26, 2019
 


1.
Administration. The Compensation & Organization Committee (the “Committee”)
shall administer the Annual Incentive Compensation Plan (the “AICP”) under and
pursuant to Section 3.01 of the United States Steel Corporation 2016 Omnibus
Incentive Compensation Plan (the “Plan”). Unless otherwise defined herein,
capitalized terms used herein shall have the meanings set forth in the Plan.



2.
Participation/Eligibility. All management employees of the Corporation, its
Subsidiaries and affiliates are eligible to participate in the AICP upon
designation by the Committee, in the case of Covered Employees, or, in the case
of other management employees, upon designation by the Chief Executive Officer.



A.
Executive Management. All Executive Management employees (defined as those
employees whose compensation is approved or reviewed by the Committee) of
U. S. Steel, its subsidiaries and affiliates designated via written notice as
participants are eligible to participate (“Eligible Employees” or
“Participants”).



B.
New Participants. A Participant who was not a Participant on the first day of
the Performance Period may, subject to the Committee’s discretion, become a
Participant during the Performance Period, participating on a pro rata basis for
the remaining portion of the period in which such Participant first becomes
eligible to participate, but shall be ineligible to participate in the AICP for
any portion of a year during which the Participant participates in any other
cash incentive or bonus plan or program.



C.
Rights. No Participant or other employee shall have any claim to be granted an
Award under the AICP, and nothing contained in the AICP or any Award Agreement
shall confer upon any Participant any right to continue in the employ of the
Corporation, its Subsidiaries or affiliates or interfere in any way with the
right of the Corporation, its Subsidiaries or affiliates to terminate a
Participant's employment at any time.



3.
Performance Period. Unless otherwise determined by the Committee at the
commencement of each Performance Period, each such Performance Period shall be a
calendar year.



4.
Incentive Award Determination.



A.
Incentive Award Goals. Unless otherwise determined by the Committee, the
Incentive Award Goals shall be the following objective measures:



(1)
Segment EBITDA and Total EBITDA. Segment EBITDA shall mean, for the Performance
Period, EBITDA for each business unit (reportable segments and other
businesses). Total EBITDA shall mean, for the Performance Period, total EBITDA
for consolidated worldwide operations (including minority interests). EBITDA for
consolidated worldwide operations (including minority interests) shall mean
income from operations as reported in the consolidated statements of operations
of United States Steel Corporation, plus or minus the effect of items not
allocated to segments (excluding postretirement benefit expenses) as disclosed
in the notes to the consolidated financial statements of United States Steel
Corporation, plus depreciation, depletion and amortization as reported in the
consolidated statements of cash flows of United States Steel Corporation.

(2)
Cash Conversion Cycle. The Cash Conversion Cycle (“CCC”) is calculated as Days
Sales Outstanding plus Days Inventory Outstanding minus Days Payable
Outstanding, which are defined as follows:



(a)
Days Sales Outstanding = ((September 30, 2019 Accounts Receivable, net +
December 31, 2019 Accounts Receivable, net) / 2) / (4th Quarter 2019 Net Sales /
92)



(b)
Days Inventory Outstanding = ((September 30, 2019 Inventory + December 31, 2019
Inventory) / 2) / (4th Quarter 2019 Cost of Goods Sold / 92)



(c)
Days Payable Outstanding = ((September 30, 2019 Accounts Payable + December 31,
2019 Accounts Payable / 2) / (4th Quarter 2019 Cost of Goods Sold / 92)



Accounts Receivable, net, Net Sales, Inventory, Accounts Payable and Cost of
Goods Sold shall be determined in accordance with generally accepted accounting
principles in the United States.


B.
Adjustments. The Committee may make adjustments to the Incentive Award Goal
calculations as determined by the Committee in its discretion. Unless otherwise
determined by the Committee, the Incentive Award Goals will be adjusted as
specified in Section 6.



C.
Setting of Individual Incentive Targets and Payout Scales.



(1)
The Individual Incentive Target, defined as a percentage of base salary
(expressed for the Participant, grade level and/or position), and the Payout
Scales for all levels of performance goals shall be set by the Committee.



(2)
The Individual Incentive Target shall be calculated by multiplying the
designated target percentage by the actual base salary earned by the Participant
during the relevant portions of the Performance Period.



(3)
The Payout Scale applied to all performance goals based on the actual
performance achieved will determine the payout percent applied in the Incentive
Award Formula under Section 5, subject to negative adjustment by the Committee.



D.
Assignment of Segment EBITDA Performance Goal to Participants. The Committee
shall assign to each Participant a Segment EBITDA performance goal representing
the reportable segment’s performance for which the Participant is responsible
for driving. Participants who are “corporate staff” executives responsible for
multiple segments may be assigned a Weighted Segment EBITDA performance goal,
which shall be determined by the Committee and reflect a relative weighting of
the segments for which the Participant is responsible. Certain Participants
(i.e., the Chief Executive Officer) may be assigned a Total EBITDA performance
goal.



Should a Participant’s responsibilities change during the Performance Period
with respect to the segments that are supported, the Committee shall assign the
established Segment, Weighted Segment, or Total EBITDA performance goal to apply
for the portion of the Performance Period related to the period for which the
new responsibilities are effective.


E.
Individual Performance. Individual performance relative to individual
performance goals as specified in the Participant’s goal plan for the
Performance Period will be assessed for each Participant by the Chief Executive
Officer with input from the Participant’s direct manager following the end of
the Performance Period. The Chief Executive Officer’s Individual Performance
will be assessed by the Committee with input from the full Board of Directors.
The Individual Performance assessment will impact the Participant’s calculated
award as set forth under the Incentive Award Formula, however, the assessment of
Individual Performance does not preclude the Committee from exercising downward
discretion and/or determining that no award should be paid to a Participant for
a Performance Period.



5.
Incentive Award Formula.



A.
Incentive Award Formula. The award for each Participant shall be calculated as
follows: (Individual Incentive Target x Total Corporate Payout Percent) +
(Individual Incentive Target x Individual Performance Payout Percent).



B.
Total Corporate Payout Percent. Unless otherwise determined by the Committee
when establishing the Incentive Award Goals, the weighting assigned to each of
the corporate performance measures shall be as follows:



(1)
Segment EBITDA/Total EBITDA. Segment EBITDA/Total EBITDA shall be weighted at
75% of the Total Corporate Payout Percent.



(2)
Cash Conversion Cycle. CCC shall be weighted at 25% of the Total Corporate
Payout Percent.



C.
Individual Performance Payout Percent. The Individual Performance Payout Percent
may range from -15% (representing performance that is below expectations) to 30%
(representing performance that far exceeds expectations). Notwithstanding the
foregoing, the Committee may determine that an Incentive Award shall be
forfeited for performance that does not meet expectations.



D.
Maximum Award Level. The maximum award shall be 230% of the Individual Incentive
Target value with achievement of the highest level of performance for the
Segment EBITDA, Total EBITDA, CCC, and individual performance goals.



6.
Incentive Goal Adjustments.



A.
Adjustments to Segment EBITDA, Total EBITDA and CCC Goals. The following
adjustment provisions shall be applied to the Segment EBITDA, Total EBITDA and
CCC performance calculations (to the extent included in such amount):



(1)
exclude the gain or loss related to a business disposition or divestiture
(whether or not completed during the Performance Period) and all amounts related
to a permanent facility shutdown/closure in order to evaluate operational
performance in the case of a business disposition, divestiture, or a permanent
facility shutdown/closure, the incentive goal targets shall exclude amounts
included in the Annual Operating Plan for the period of time after the date of
the transaction and actual results will then be evaluated against the adjusted
targets;



(2)
exclude the gain or loss related to an asset sale not made in the ordinary
course of business;



(3)
exclude all amounts related to long-lived asset impairments;



(4)
exclude all amounts related to an acquisition or startup (defined as the startup
of a previously closed facility or the startup of a new facility);



(5)
exclude all amounts related to workforce reductions and other restructuring
charges;



(6)
exclude amounts not allocated to segments;



(7)
exclude all amounts related to changes in accounting standards and changes in
law that affect reported results;



(8)
exclude significant amounts related to decisions made for the long-term benefit
of the enterprise that will unfavorably impact short-term financial results (all
amounts related to this adjustment must be specifically approved by the
Committee);



(9)
provided, however, none of the above adjustments shall be made to the extent the
events or occurrences relating to the adjustments are recognized and/or
contemplated in the Corporation’s Annual Operating Plan and the incentive goal
targets approved by the Committee for the relevant Performance Period;



(10)
provided, further, no adjustment pursuant to any adjustment category above shall
be made to the extent the total adjustment for such category is less than $10
million, unless specifically identified as an item not allocated to segments;



(11)
provided, further, all the above adjustments shall be calculated in accordance
with generally accepted accounting principles at the time of calculation to the
extent the nature of the adjustment is addressed therein;



(12)
provided, further, none of the above adjustments shall be made to the extent the
relevant data is not available;



(13)
provided, further, the Segment EBITDA, Total EBITDA and CCC calculations,
including all adjustments thereto, shall be determined at the time the Committee
makes its award decisions and in accordance with the reporting requirements
applicable to the Corporation’s reports on Forms 10-K; and



(14)
provided, further, the above adjustments shall not limit the Committee’s
authority to exercise negative discretion in calculating any related award.



B.
Adjustments between Segments. Adjustments to the actual Segment EBITDA results
shall be made for the purposes of measuring the achievement of performance goals
in the event that business decisions are made during the year that are not
anticipated in the Annual Operating Plan Target Segment EBITDA and that
disadvantage the results of one business Segment in favor of another Segment for
the benefit of overall Corporate objectives. The amount of the adjustment will
be equal to the impact on the segment recognizing the detriment;



(1)
provided, however, no adjustment shall be made to the Segment EBITDA calculation
to the extent the total adjustment related to the business decision is less than
$5 million;



(2)
provided, further, the positive adjustment to the reporting segment which
recognized the detriment in the actual results due to the business decision
shall be offset by a corresponding negative adjustment to the reporting segment
which recognized the benefit, unless the equal and offsetting adjustments do not
properly reflect the economics of the transaction and the benefit provided to
the enterprise as a whole;



(3)
provided, further, all adjustment between segments will be determined by the
Vice President & Controller and will be reported to the Committee at the time
final performance results are approved; and



(4)
provided, further, the adjustments between segments shall not limit the
Committee’s authority to exercise negative discretion in calculating any related
award.



7.    Payout Mechanics.


A.
Payout Determination.



(1)
Evaluation. The Committee shall determine the extent to which the Incentive
Award Goals for the Performance Period were satisfied following the end of the
relevant Performance Period and if satisfied, determine the amount of the
Incentive Award payable to each Participant.



(2)
Calculation.



(a)
Rounding Performance Calculations. The calculation of actual performance for
each performance measure in the Incentive Award Formula, as well as each
component payout percentage in the Incentive Award Formula, shall be rounded to
the nearest decimal place consistent with the number of decimal places approved
by the Committee at the time it set the relevant target, rounding up in the case
of 5 or more and rounding down in the case of 4 or less.



(b)
Interpolation. Interpolation will be used to determine an Incentive Award for
performance that correlates to performance between the pre-determined Segment
EBITDA, Total EBITDA and CCC Performance Goals. The interpolated payout
percentages for Segment EBITDA, Total EBITDA and CCC shall be rounded
independently to the nearest whole percentage point, rounding up in the case of
5 or more and rounding down in the case of 4 or less.



(c)
Maximum Award. No one Participant may receive more than $20 million in Incentive
Awards for any one calendar year, as provided in the Plan.



B.
Form of Payout.



(1)
Cash and/or Common Stock. The Committee may determine to pay the awards in the
form of cash or common stock, or any combination thereof, which determination
may be made on a non-uniform basis among Participants.



(2)
Common Stock Awards. The determination to pay awards in the form of common stock
shall be a determination to satisfy the award through shares available under the
Plan and treat such payment as an Other Stock-Based Award.



(3)
Award Unit Determination Procedure. If the Committee determines to pay all or a
portion of an award in the form of common stock, the value of such award, or
portion thereof, under the AICP shall be converted into a number of shares of
common stock by dividing (i) the value of such award, or portion thereof, by
(ii) the Common Stock Unit Value, which is to be determined as follows:



(a)
Common Stock Unit Value. The Common Stock Unit Value shall be equal to the Fair
Market Value (as defined in Section 2.01(r) of the Plan) of a share of common
stock on the date of award (Date of Award). The Date of Award shall be
established prospectively by the Committee at the time it determines the award,
with the goal of setting the date close in proximity to the related payroll
processing date for awards under the Plan. Unless otherwise established by the
Committee, the Date of Award shall be the day prior to the date the Corporation
files its report on Form 10-K with the Securities and Exchange Commission for
the period ending on the last date of the relevant Performance Period.



(4)
Netting of Common Stock Shares. To the extent permitted under the Plan and
unless otherwise determined by the Committee or an election with respect to a
different medium of payment is offered to and elected by a Participant in
accordance with procedures approved by the Company, the shares of common stock
delivered in connection with any common stock award under the AICP shall be net
of any tax withholding obligation.



8.
Timing of Payments. Unless otherwise determined by the Committee in its
discretion, payment of Annual Incentive Compensation, if any, under the AICP
with respect to any Performance Period will be paid following the Committee’s
determination of such Incentive Award and following the date the Corporation
files its report on Form 10-K with the Securities and Exchange Commission for
the period ending on the last date of relevant Performance Period; provided,
however, the payment of any such award shall be paid on or before March 15 of
the year following the end of the relevant calendar year Performance Period.



9.
Termination of Employment. The following provisions apply in the case of a
Participant’s termination of employment during the Performance Period:



A.
Retirement, Death, or Disability. Following a Participant’s Retirement, Death or
Disability, a prorated value of such Participant’s Award may be awarded by the
Committee based upon the base salary earned during the Performance Period;
provided that (i) such Award is calculated and delivered following the relevant
Performance Period, (ii) the performance goals are achieved, (iii) the
Participant is employed for at least six (6) months during the Performance
Period unless otherwise determined by the Committee, and (iv) the Committee
retains its negative discretion with respect to such awards.



(1)
Retirement. Retirement shall mean, for all purposes under the AICP, the
applicable Participant’s termination of employment that constitutes a separation
from service under Section 409A of the Code after having (i) completed 30 years
of service, (ii) attained age 60 with five (5) years of service or (iii)
attained age 65; provided, however, such term does not include, unless the
Committee consents with knowledge of the specific facts, retirement under
circumstances in which the Participant accepts employment with a company that
owns, or is owned by, a business that competes with the Corporation, or its
Subsidiaries or affiliates. Further, to the extent necessary under applicable
local law, Retirement may have such other meaning adopted by the Committee and
set forth in the applicable Award notice.



(2) Disability. Disability shall mean the Participant is “Disabled” as defined
in Section 2.01(n) of the Plan.


B.
Resignation and Other Terminations. Following a Participant’s resignation or
other termination of employment (including but not limited to any voluntary
termination by the Participant or any termination by the Corporation for Cause
or without Cause), all pending Incentive Awards are forfeited.



10.
Forfeiture and Repayment. The Committee may determine that an Incentive Award
shall be forfeited and/or any value received from the Incentive Award shall be
repaid to the Corporation pursuant to any recoupment policies, rules or
regulations in effect at the time of the Incentive Award.






